MAUGHAN, Justice
(dissenting):
For the following reasons I dissent.
Article I, Section 10, Utah Constitution, declares:
*1285In capital cases the right of trial by jury shall remain inviolate. In courts of general jurisdiction, except in capital cases, a jury shall consist of eight jurors.
The legislature echoed the constitutional provision in 78-46-5, U.C.A.1953, as follows:
A trial jury in capital cases shall consist of twelve jurors. A trial jury in other criminal cases and in civil cases in the district court shall consist of eight jurors; provided, that in civil cases and cases of misdemeanor the jury may consist of any number less than eight upon which the parties may agree in open court. .
Whatever anyone may choose to call a trial in the district court, after a conviction is had on a misdemeanor charge in city court, it clearly appears that a trial in the district court is a court of general jurisdiction; as that term is used in the constitutional provision. Implicit in the litigation itself is the constitutionality of the statute, which properly brings it before this court.
WILKINS, Justice, concurs in the views expressed in the dissenting opinion of MAUGHAN, J.